Citation Nr: 1538754	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  15-17 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for major depressive disorder with intermittent explosive disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 2008 to October 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Board notes that in July 2014 and September 2014, within one year of the October 2013 rating decision on appeal, the RO received new evidence concerning the severity of the Veteran's major depressive disorder with intermittent explosive disorder, including a written statement from the Veteran and a VA examination report.  As this evidence was not previously of record at the time the October 2013 rating decision was issued, it did not become final, and thus is the proper rating decision on appeal.  See 38 C.F.R. § 3.156(b) (2015).  

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Throughout the appeal period the Veteran's major depressive disorder with intermittent explosive disorder has been productive of occupational and social impairment with deficiencies in most areas; however, it has not been productive of total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting herself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  
 
2.  The evidence of record shows that the Veteran has been incapable of obtaining and maintaining substantially gainful employment due to his service-connected major depressive disorder with intermittent explosive disorder beginning May 30, 2014.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating of no more than 70 percent for major depressive disorder with intermittent explosive disorder have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for an award of TDIU have been met beginning May 30, 2014.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  Here, the Veteran's claims arise from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice under this law is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With respect to the duty to assist, the Board notes that all available pertinent records from all relevant sources identified by the Veteran, and for which he authorized VA to request, have been associated with the claims folder.  38 U.S.C.A. § 5103A (West 2014).  

In addition to obtaining pertinent records, the AOJ has assisted the Veteran by affording him VA examinations in support of his claim in September 2013 and August 2014 that evaluated the nature, extent, severity and manifestations of his major depressive disorder with intermittent explosive disorder by conducting a complete physical examination/interview, recording his subjective complaints, and offering opinions as appropriate.  Thus, the Board finds these examinations adequate for ratings purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not alleged that his psychiatric disability has worsened in severity since the most recent VA examination, and his treatment records do not indicate a worsening.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim for a higher rating and no further examination is necessary.  

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist such that appellate review may proceed without prejudice to the Veteran.

II.  Higher Initial Rating

The Veteran seeks an initial rating in excess of 50 percent for his service-connected major depressive disorder with intermittent explosive disorder.  For the reasons set forth below, the Board finds that he is entitled to a schedular rating of no more than 70 percent for his service-connected psychiatric disability throughout the appeal period; however, the preponderance of the evidence shows that his psychiatric symptoms have made him incapable of obtaining and maintaining substantially gainful employment since May 30, 2014, and thus, a TDIU is warranted as of that date.

      
      
      A.  Applicable Law

The Veteran's major depressive disorder with intermittent explosive disorder is currently rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2015).  Ratings are assigned according to the manifestation of particular symptoms.  Pursuant to 38 C.F.R. § 4.130 relating to rating mental disorders, a 70 percent rating will be assigned for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent rating will be assigned for total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting herself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.   

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Rating Schedule, but all symptoms of a claimant's condition that affect the level of occupational and social impairment.  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

	B.  Schedular Rating

The evidence supports a finding that the Veteran's disability picture for major depressive disorder with intermittent explosive disorder has more nearly approximated occupational and social impairment with deficiencies in most areas, including work, school, family relations, judgment, thinking and mood, throughout the appeal period.   

The record shows that the Veteran's psychiatric symptomatology has been primarily marked by near continuous depression; anxiety; suspiciousness; irritability; panic attacks that occur weekly or less often; chronic sleep impairment; chronic fatigue; mild memory loss, such as forgetting names, directions or recent events; poor concentration; lack of attention; flattened affect; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; low energy; feelings of detachment or estrangement from friends and family; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including at work or in a work-like setting; impaired impulse control; verbally aggressive outbursts; occasional neglect of personal appearance and hygiene; and suicidal ideation.  See September 2013 and August 2014 VA Examination Reports; see also VA Medical Records; April 2013, July 2014 and October 2014 Written Statements from Veteran; April 2013 Written Statement of K.A.D.  On multiple occasions, the Veteran has reported suicidal thoughts and threatened to do bodily harm to himself, leading to intervention by law enforcement and medical professionals.  See November 2012 Medical Records; see also October 2014 VA Medical Records; April 2013 Written Statement of Veteran; September 2013 VA Examination Report.  The evidence also shows that he has exhibited a neglect of personal appearance and hygiene on at least one occasion, as his treating provider noted during an October 2014 VA medical appointment that the Veteran's grooming was "declined."  Significantly, the August 2014 VA examiner diagnosed the Veteran as having intermittent explosive disorder due to his recurrent behavioral outbursts representing a failure to control his aggressive impulses, which has been manifested over the years by numerous episodes of verbal aggression.  See August 2014 VA Examination Report.  The examiner further noted that these outbursts have led him to lose numerous jobs, to be distanced from his family and cost him his marriage.

The evidence of record shows that the Veteran's psychiatric symptoms have affected his ability to adapt to stressful situations and have led to deficiencies in most areas, including work, school, social/family life, thinking, judgment and mood.  During the appeal period, the Veteran reported that he had to take time off from work on multiple occasions because of his anxiety, panic and irritability, and that he has lost jobs due to his poor performance and conflict with others.  See April 2013 Written Statement of Veteran; see also August 2014 VA Examination Report; October 2014 VA Medical Record.  The Veteran and his ex-wife also reported that he had difficulties in school due to problems with concentration, energy, motivation and mood, ultimately leading to his having to withdraw from classes.  See id; see also April 2013 Written Statement of K.A.D.  The Veteran's ex-wife also reported that his constant anger, depression, anxiety and social isolation negatively impacted his relationship with her and their daughter, and the Veteran reported that his psychiatric symptoms led to their divorce.  See April 2013 Written Statement of K.A.D.; see also October 2014 VA Medical Records; August 2014 VA Examination Report.  During an October 2014 VA medical appointment, the Veteran reported that his family and best friend no longer talk to him, and he felt unable to attend social functions because of his anxiety.  See August 2014 and October 2014 VA Medical Records.  The September 2013 VA examiner found that the Veteran experienced impaired judgment and impaired abstract thinking.  Moreover, throughout the appeal period, the Veteran has demonstrated significant difficulties with mood in that he has experienced near constant depression and anxiety.  Thus, the evidence of record supports a 70 percent rating for his major depressive disorder with intermittent explosive disorder throughout the appeal period.

The preponderance of the evidence is against a finding that the Veteran has exhibited total occupational and social impairment based on the symptoms associated with the 100 percent rating, or symptoms of a similar type or degree, at any point during the appeal period.  At all examinations and treatment sessions he was alert and oriented to time and place.  Even though he was noted to have declined grooming at one of his psychiatric appointments, he was found to be appropriately dressed and groomed on most occasions.  He did not report any persistent delusions or hallucinations, and the VA examiners and health care providers noted no gross impairment in thought processes, communication, or behavior.  Although he exhibited impairment with recent and immediate memory, he did not show impairment of his long term memory, or memory loss for names of close relatives or his own occupation or name.  Moreover, while the Veteran has exhibited persistent anger and irritability, none of his treating providers have indicated that he may be a danger to others.  

Additionally, the preponderance of the evidence shows that Veteran has not exhibited total social impairment throughout the appeal period.  Although he reported having difficultly establishing and maintaining friendships, the Veteran has consistently reported having a good relationship with his daughter.  Furthermore, although he had marital difficulties that ultimately resulted in divorce, he reported having a close relationship with his sister and one friend, with whom he communicates regularly.  See August 2014 VA Examination Report.  The Veteran also reported during the August 2014 VA examination that he had been dating someone for approximately two months.  Thus, while he has exhibited a severe social impairment, the evidence of record shows that the Veteran has not exhibited a total social impairment throughout the appeal period.

In sum, the evidence of record does not support a finding that the Veteran has exhibited cognitive and social impairment that render him totally occupationally and socially impaired as a result of the type of symptoms listed in the general rating schedule, and/or symptoms of a similar degree.  As such, the preponderance of the evidence shows that the Veteran's psychiatric symptomatology does not more closely approximate the criteria for a 100 percent rating under the general rating schedule for psychiatric disorders.  

III.  TDIU

Notwithstanding the above, the Board finds that the Veteran's major depressive disorder with intermittent explosive disorder symptoms have rendered him unable to secure and follow a substantially gainful occupation beginning May 30, 2014.  

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Entitlement to a TDIU is based on an individual's particular circumstances.  38 C.F.R. § 4.16; Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014) ("The personalized nature of TDIU determinations is evident from the title of § 4.16: 'Total disability ratings for compensation based on unemployability of the individual.'")  Thus, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Todd, 27 Vet. App. at 85-86; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

As an initial matter, the Board notes that in light of its decision granting the Veteran a 70 percent initial rating for his service connected major depressive disorder with intermittent explosive disorder, the Veteran meets the schedular threshold for consideration of TDIU under 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(a) (providing that if a veteran is service-connected for only one disability, the disability must be ratable at 60 percent or more).    

The Board finds that the evidence of record is at least in equipoise as to whether the Veteran's service-connected psychiatric disability renders him unable to secure and follow substantially gainful employment.  The record shows that since 2011, the Veteran has held four different jobs, with his longest employment lasting no more than 14 months.  See September 2014 VA Form 21-8940.  He reported having troubles meeting work expectations due to internal conflicts and mental illness.  See April 2013 Written Statement of Veteran.  He also reported having to take time off from work on multiple occasions because of his anxiety, panic and irritability, and that he has lost jobs due to his poor performance and conflict with others.  See April 2013 Written Statement of Veteran; see also August 2014 VA Examination Report; October 2014 VA Medical Record.  The Veteran last worked in May 2014, when he was terminated from his employment as a customer service representative because of his inability to meet required goals.  See October 2014 Response to Request for Employment Information; see also September 2014 VA Form 21-8940.  His employer provided him an accommodation in allowing him to work from home because of his anxiety and inability to adapt to stress.  See July 2014 Written Statement of Veteran.  Yet, he was ultimately let go from that position after only four months for failure to meet his performance goals.  See id; see also October 2014 Response to Request for Employment Information.  

The Veteran's reports of job performance problems and conflicts with co-workers and supervisors are corroborated by the reports of his ex-wife, and the findings of the September 2013 and August 2014 VA examiners.  The Veteran's ex-wife reported that he has a history of losing jobs due to conflicts with co-workers and supervisors, or a failure to perform required tasks due to his inability to handle stress and conflict.  See April 2013 Written Statement of K.A.D.  The September 2013 VA examiner noted that the Veteran repeatedly experienced major depressive episodes making it very challenging for him to manage his day-to-day tasks and negatively affecting his productivity at work and school, even though he was "technically maintaining employment."  Moreover, as noted above, the August 2014 VA examiner diagnosed the Veteran as having intermittent explosive disorder due to his recurrent behavioral outbursts and failure to control his aggressive impulses, causing numerous episodes of verbal aggression (e.g, temper tirades, verbal arguments, and altercations with both family/friends and co-workers/bosses) occurring more days of the week than not.  The August 2014 examiner noted that this aggressiveness caused the Veteran to lose multiple jobs.  

The Board notes that the September 2013 and August 2014 VA examiners both opined that the Veteran exhibited no more than occupational and social impairment with reduced reliability and productivity, and the August 2014 VA examiner found that he was not unemployable as a result of his psychiatric symptoms.  Nevertheless, the evidence also shows that the Veteran's depression and anxiety have made it challenging for him to complete daily tasks, and that he has recurrent aggressive verbal outbursts, which have caused him to lose multiple jobs.  Thus, affording the Veteran the benefit of the doubt, the Board finds that he is unable to obtain or maintain substantially gainful employment due to his service-connected psychiatric disability.  TDIU is therefore granted effective May 30, 2014, the date he first became unemployable due to his service-connected psychiatric disorders.


ORDER

Subject to the law and regulations governing payment of monetary benefits, a schedular rating of 70 percent for major depressive disorder with intermittent explosive disorder is granted throughout the appeal period.    

Subject to the law and regulations governing payment of monetary benefits, a TDIU due to the Veteran's major depressive disorder with intermittent explosive disorder is granted, effective May 30, 2014.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


